   Case: 1:17-cv-07080 Document #: 158 Filed: 02/26/21 Page 1 of 2 PageID #:1635




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JUAN GONZALEZ, et al.,                                       )
                                                             ) Case No. 17 C 7080
                              Plaintiffs,                    )
       v.                                                    ) Judge Steven C. Seeger
                                                             )
MICHAEL G. SCALETTA, et al.,                                 ) Magistrate Judge Sheila Finnegan
                                                             )
                              Defendants.                    )


    STATEMENT REGARDING WITNESSES AND EVIDENCE FOR HEARING OF
                          MARCH 3, 2021

       I, Irene K. Dymkar, state as follows:

       1)      I am one of plaintiffs’ counsel in the above-captioned lawsuit.

       2)      On February 11, 2021, the Court ruled:

                       If any party plans to offer any exhibits at the hearing, or plans to call any
                       other witness, that party must file a statement with the Court, disclose the
                       other witness(es), and file a copy of the proposed exhibits no later than
                       three business days before the hearing.

Doc. 147.

       3)      Plaintiffs continue to strongly object to the hearing for all the reasons set forth in

their motions. Docs. 148, 149, 150, 152. The Court has not yet ruled on these motions.

       4)      Plaintiffs continue to demand a jury trial.

       5)      If the Court proceeds with the hearing over the objection of plaintiffs, it appears

from the filing by defendants that they are intending to introduce the audio of the Rule 341

meeting held on January 4, 2019, by bankruptcy trustee, Phillip D. Levey, in case number 17-

00895, United States Bankruptcy Court for the Northern District of Illinois, that plaintiffs

recently obtained from the trustee and sent to defendants. It is not clear from the filing whether
   Case: 1:17-cv-07080 Document #: 158 Filed: 02/26/21 Page 2 of 2 PageID #:1636




the audio file has been properly filed by defendants under the new filing procedures. Hence,

plaintiffs are also attempting to file the audio of the hearing with this statement, as Exhibit A.

        6)      By making this audio available as an exhibit to the Court, plaintiffs in no way

waive their right to a jury trial on all the issues in this case.


Dated: February 26, 2021                                    /s/     Irene K. Dymkar
                                                                    Irene K. Dymkar




                                   CERTIFICATE OF SERVICE

        I, Irene K. Dymkar, an attorney, certify that on the 26th day of February, 2021, this
statement was served upon the attorneys for defendants named below through the Court’s
electronic filing system.

                                         Scott Cohen
                                         Bret A. Kabacinski
                                         Emily E. Dory
                                         City of Chicago Department of Law
                                         2 N. LaSalle Street, Suite 420
                                         Chicago, IL 60602

Dated: February 26, 2021                                    /s/     Irene K. Dymkar
                                                                    Irene K. Dymkar




                                                     2
